DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki 2002/0091015 in view of Mizutani et al. 2017/0050093 and further in view of Sargent et al. 2011/0312437.  .
As to claim 1, Seki shows a first part 1 and a second part 10 where the first part is forged [0075] and second part is cast [0079].  While he does not appear to show a groove portion, providing a groove in the crown of a club to promote deformation improve performance on the club is taught by Mizutani at RE11.  To have provided a groove in the crown of Seki would have been obvious in order to improve the performance of the club by allowing deformation of the crown.  While the applied art does not appear to discuss reinforcing ribs, Sargent teaches that using such at the intersection of his sole and face at 9040 shown in fig. 84 can be used to strengthen 
 Claim 2 is considered shown the first metal member is configured to form the entire crown portion 3 except a part in a periphery of the hosel portion 13.  Each member is joined at one continuous joining line 3T as called for by claim 3.
Claim 4 does not define any structure with respect to the contour line or the perspective of any planar view.  As such, fig. 1 is considered to show in a range of not less than 70% of a contour line excluding the hosel portion in a planar view of the golf club head, a joining line 3T between the first metal member and the second metal member is along the contour line. 
Claim 8 is considered fairly taught where a reinforcing rib 9069 is formed on an inner surface of a boundary portion between the side portion on a back side and the crown portion. To have included such on Seki would have been obvious to have reinforced that area of the club. 
 

Claims 5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki 2002/0091015 in view of Mizutani et al. 2017/0050093 and further in view of Matsunaga 2003/0114244. 
While grooves in the crown are taught by Mizutani, Matsunaga further teaches that grooves on a backside of a crown such as his 8 to allow the crown to bend and increase launch angle.  To have additionally included grooves on a backside of the crown of Seki would have been obvious in order to likewise make the crown easier to bend at the time of impact. ([0025], Matsunaga).
s 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki 2002/0091015 in view of Mizutani et al. 2017/0050093 and further in view of Sargent et al. 2011/0312437.  
While the applied art does not appear to discuss reinforcing ribs, Sargent teaches that using such at the intersection of his sole and face at 9040 shown in fig. 84 can be used to strengthen areas of the club.  To have provided ribs in Seki would have been obvious to have added strength to that point of the club. 
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki 2002/0091015 in view of Mizutani et al. 2017/0050093 and further in view of Gorman 5,64,107.
The applied art does not appear to discuss any ribs on the sole.  Gorman teaches that by providing ribs as shown in his fig. 1 to the outer surface of the sole one can improve aerodynamics.  To have provided such on Seki would have been obvious to improve air flow when swinging the club. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711